Walker, J.
This is an appeal of the State from a judgment of the district court quashing a bail bond after judgment nisi. The first point made against the bond is, that it had no file marks upon it, and was therefore not to be regarded as valid or binding upon the securities. This objection was not made in the district court, and cannot be considered here. (Allen v. Traylor, 31 Texas, 124.) Where there was a mere clerical error in the writ, which might have been amended, but the defendant was silent in the court below, suffering judgment to go against him by default, he cannot make the objection avail him in this court.
There is nothing in the second objection urged ; the bond contains a sufficiently accurate description of the *499offense, as defined in the law, Paschal’s Digest, Articles 2137 and 2150. Ho objection can be heard to the indictment ; the defendant was not in court, and the securities cannot go behind their bond to question the sufficiency of the indictment. But if the objection could be heard, it is frivolous.
The fourth objection is quite remarkable. It is that neither the bond nor indictment charges that the deadly weapons were so used as not to amount to an intent to maim or murder. The indictment charges an aggravated assault, and we are at a loss to know why the defendant should complain that he is not charged with a higher crime.
The fifth ground of objection is in the nature of a plea to the jurisdiction of the court. It is scarcely necessary for this court gravely to decide that the district courts have jurisdiction in cases of aggravated assault. But perhaps the most refreshing piece of hypercriticism which we have in this case, is found in the sixth and last objection of all. It is this: That the bond does not state that the offense was committed in Collin county, but in the county of Collin.
The judgment of the district court is reversed, and the cause remanded.
Revebsed and bemahded.